Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Eric Highman on 04/12/2021.
The application has been amended as follows: 
The Amendment filed on 04/09/2011 has been replaced by following amendment:

--1-50. (Cancelled)

51.    (Previously Presented) A beverage dispensing apparatus according to claim 70, wherein the lifting bracket is operated in response to the user pressing a button or other control means.

52.    (Previously Presented) A beverage dispensing apparatus according to claim 70, wherein the lifting rod comprises a t-spoke having a lateral bar extending across the inner diameter of the second nozzle to engage with the side wall of the second nozzle at substantially opposing points, and an axial rod extending upwardly from the lateral bar.

53.    (Currently Amended) A beverage dispensing apparatus according to claim 52, wherein the beverage dispenser includes a removable beverage container, and wherein the upper end of the lifting rod is situated beneath a bottom wall of the beverage container when the second nozzle is in the unlifted state.



55.    (Previously Presented) A beverage dispensing apparatus according to claim 70, wherein a second fluid exit is provided which allows the beverage to be poured from the beverage dispensing apparatus.

56.    (Previously Presented) A beverage dispensing apparatus according to claim 70, wherein the beverage dispenser includes a mixing apparatus having blades for blending the beverage positioned in proximity to the weighted cork to urge the beverage through the first nozzle.

57.    (Currently Amended) A beverage dispensing apparatus according to claim 52, wherein the t-spoke extends through an outer wall of the second nozzle, and the lifting bracket fits around the second nozzle to engage with the t-spoke.

58.    (Previously Presented) A beverage dispensing apparatus according to claim 70, further comprising: a small panel located on side of housing, said panel having means for controlling operation of the audio apparatus, with an input section for adding audio for voice or external devices to play audio through the speakers so that the device can be used as an audio input amplifying speaker.

59.    (Cancelled)

60.    (Currently Amended) A beverage dispensing apparatus according to claim 56, wherein said mixing apparatus comprises a mixing portion and a coupling for receipt by a motor, said mixing portion 

61.    (Currently Amended) The beverage dispensing apparatus according to claim 60, wherein said mixing portion is coupled to connect to a drive portion such that said mixing portion rotates when the motor is operating, said mixing portion comprising a blade assembly.

62.    (Currently Amended) The beverage dispensing apparatus according to claim 70 wherein said lifting mechanism is fluidly attached to said lifting bracket such that the second nozzle held by the lifting bracket is lifted dislodging the weighted cork to selectively dispense mixed beverage from said cavity, said lifting mechanism being positioned in said middle section.

63.    (Currently Amended) The beverage dispensing apparatus according to claim 70, wherein an outlet portion of said second nozzle held in the bracket frame and lifted by said lifting mechanism which is positioned beneath mid section platform and is connected to said lifting bracket positioned above said second compartment assisting transferal of beverage into said first compartment, said outlet portion being lifted by said bracket frame and lifting mechanism, said outlet portion being in fluid communication with said second compartment such that the mixed beverage is transferred from said dispenser cavity to the container when said lifting mechanism is operating and said weighted cork member is dislodged by second nozzle.

64.    (Currently Amended) The beverage dispensing apparatus according to claim 60, wherein the removable funnel comprises a figurine of a male or female cow.

65.    (Currently Amended) The beverage dispensing apparatus according to claim 60, further comprising: a lid member for substantially covering an opening in said cavity, said lid member being selectively positionable in said opening such that said cavity is substantially sealed to prevent splashing of the beverage ingredients out of said cavity when said mixing apparatus is operating, said lid member including a handle portion for grasping by a hand of a user, said handle portion being positioned in a top side of said lid member.

66.    (Cancelled)

67.    (Currently Amended) The beverage dispensing apparatus according to claim 65, wherein an outlet portion of said second nozzle held in the lifting bracket and lifted by said lifting mechanism which is positioned beneath mid section platform and is connected to said lifting bracket positioned above said second compartment assisting transferal of beverage into said first compartment, said outlet portion being lifted by said lifting bracket and lifting mechanism, said outlet portion being in fluid communication with said second compartment such that the mixed beverage is transferred from said dispenser cavity to the container when said lifting mechanism is operating and said weighted cork member is dislodged by the second nozzle.

68.    (Cancelled)

69.    (Currently Amended) A beverage dispensing apparatus comprising:
a housing, including a beverage cavity, a bottom wall and a peripheral wall attached to and extending upwardly from said bottom wall defining an interior, and wherein said housing has an upper partition 
a weighted cork which blocks an outlet from the beverage cavity; a first nozzle extending from the outlet;
a second nozzle which is moveable in relation to the first nozzle; a lifting bracket attached to or abutting the second nozzle; a lifting mechanism attached to one end of the lifting bracket;
a t-spoke having a lateral bar extending across the inner diameter of the second nozzle to engage with the side wall of the second nozzle at substantially opposing points, and an axial rod extending upwardly from the lateral bar, and
a removable funnel located in use in said second compartment, said second nozzle passing into a passage entrance in top of said removable funnel such that it appears as though a mixed beverage is being dispensed from an outlet passage of the removable funnel;
the lifting bracket capable of being raised by the lifting mechanism to raise the second nozzle, causing the t-spoke to dislodge the weighted cork allowing beverage to flow from the outlet and through the first and second nozzles, and thence through the outer funnel, the outer funnel remaining fixed during the movement of the second nozzle.

70.    (Currently Amended) A beverage dispensing apparatus comprising: a beverage dispenser;
a housing, having a cavity for holding the beverage dispenser, a bottom wall and a peripheral wall attached to and extending upwardly from said bottom wall defining an interior, and wherein said 
a second nozzle which is moveable in relation to the first nozzle; a lifting bracket attached to or abutting the second nozzle; a lifting mechanism attached to one end of the lifting bracket; a lifting rod; and
a removable funnel located in use in said second compartment, said second nozzle passing into a passage entrance in top of said removable funnel such that it appears as though the mixed beverage is being dispensed from an outlet passage of the removable funnel;
the lifting bracket capable of being raised by the lifting mechanism to raise the second nozzle, causing the lifting rod to dislodge the weighted cork allowing beverage to flow from the outlet and through the first and second nozzles, and thence through the removable funnel, the removable remaining fixed during the movement of the second nozzle. –

Allowable Subject Matter
Claims 51-58, 60-65, 67, 69 and 70 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        April 21, 2021